Exhibit 10.1

JOINDER AND ASSUMPTION AGREEMENT

This JOINDER AND ASSUMPTION AGREEMENT (this “Agreement”), dated as of December
31, 2007, is made by EMGATE SOLUTIONS GROUP, LLC, a Delaware limited liability
company, CLEARPOINT WORKFORCE, LLC, a Delaware limited liability company, ASG,
LLC, a Florida limited liability company, CLEARPOINT HRO, LLC, a Delaware
limited liability company, CLEARPOINT HR, LLC, a Delaware limited liability
company, ASG, LLC, a Rhode Island limited liability company, and MERCER
VENTURES, INC., a Delaware corporation (collectively, the “New Subsidiaries” and
each individually, a “New Subsidiary”), in favor of MANUFACTURERS AND TRADERS
TRUST COMPANY, as Administrative Agent (in such capacity, the “Administrative
Agent”) for the lenders and financial institutions (the “Lenders”) from time to
time parties to the Credit Agreement referred to below.

WITNESSETH:

WHEREAS, Clearpoint Business Resources, Inc., a Delaware corporation (the
“Borrower”), the Lenders and the Administrative Agent are parties to that
certain Credit Agreement dated as of February 23, 2007, as amended by a First
Amendment thereto dated as of July 13, 2007 (as the same may be further amended,
supplemented or otherwise modified, the “Credit Agreement”);

WHEREAS, the Borrower and each of the Subsidiaries of the Borrower (other than
the New Subsidiaries) (individually a “Debtor” and collectively, the “Debtors”)
and the Administrative Agent are parties to that certain Security Agreement
dated as of February 23, 2007 (as the same may be amended, supplemented or
otherwise modified, the “Security Agreement”);

WHEREAS, each of the Subsidiaries of the Borrower (other than the New
Subsidiaries) (individually, a “Guarantor” and collectively, the “Guarantors”)
and the Administrative Agent are parties to that certain Guaranty dated as of
February 23, 2007 (as the same may be amended, supplemented or otherwise
modified, the “Guaranty”).

WHEREAS, each of the New Subsidiaries is a wholly-owned direct or indirect
subsidiary of the Borrower and, in consideration of the Lenders’ continuing
obligations under the Credit Agreement, and as required by Section 5.15 of the
Credit Agreement, each of the New Subsidiaries is executing and delivering this
Agreement.

NOW THEREFORE, in consideration of the foregoing and for other consideration,
the receipt and sufficiency of which is hereby acknowledged, each of the New
Subsidiaries, intending to be legally bound, hereby agrees as follows:

1. Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.

2. Joinder. Each of the New Subsidiaries hereby agrees that upon the
effectiveness hereof, each New Subsidiary is, and shall be deemed to be, a
Debtor under the Security Agreement and a Guarantor under the Guaranty with all
of the rights and obligations of



--------------------------------------------------------------------------------

a Debtor and Guarantor, respectively, thereunder, and the terms Debtor and
Guarantor when used in any Loan Document shall include each of the New
Subsidiaries. Confirming such joinder (i) each of the New Subsidiaries hereby
grants to the Administrative Agent for the ratable benefit of the Lenders a
security interest in all of the Collateral (as defined in the Security
Agreement) now owned or at any time hereafter acquired by such New Subsidiary or
in which such New Subsidiary now has or at any time in the future may acquire
any right, title or interest, (ii) each of the New Subsidiaries hereby
unconditionally and irrevocably guarantees to the Administrative Agent and the
Lenders the prompt and complete payment and performance by the Borrower when due
of the Obligations, and (iii) each of the New Subsidiaries shall be liable to
the Administrative Agent for, and hereby assumes and agrees to be liable for,
all of the obligations and liabilities of a Debtor and Guarantor, as the case
may be, under the Security Agreement and Guaranty, respectively, to the same
extent as if it were an original signatory to those documents as a Debtor and
Guarantor, as the case may be. Each of the New Subsidiaries hereby agrees with
the Administrative Agent that it shall perform, comply with and be subject to
and be bound by, each of the terms, provisions and conditions of the Security
Agreement and the Guaranty. Without limiting the generality of the foregoing,
each of the New Subsidiaries hereby represents and warrants that (i) each of the
representations and warranties set forth with respect to a Debtor or a Guarantor
in the Security Agreement and the Guaranty is true and correct as to such New
Subsidiary on and as of the date hereof as if made on and as of the date hereof
by such New Subsidiary, and (ii) such New Subsidiary has heretofore received a
true and correct copy of the Credit Agreement, the Security Agreement, the
Guaranty and each of the other Loan Documents (including any amendments,
supplements or waivers thereto) as in effect on the date hereof.

Each of the New Subsidiaries hereby authorizes the Administrative Agent to file
any Uniform Commercial Code financing or continuation statement on behalf of
such New Subsidiary. Any such financing or continuation statement may describe
the Collateral (as defined in the Security Agreement) as “all assets”, “all
personal property” or similar designation. Each New Subsidiary hereby ratifies
any filing by the Administrative Agent of financing statements prior to the date
hereof with respect to the Collateral (as defined in the Security Agreement).
Each of the New Subsidiaries also agrees to deliver (or cause to be delivered)
or execute and deliver (or to cause to be executed and delivered) at any time
and from time to time such further instruments and documents and do or cause to
be done such further acts as may be requested by the Administrative Agent,
including without limitation, resolutions of the board of directors or other
applicable body authorizing the execution, delivery and performance of this
Agreement and the transactions contemplated hereby, true and correct copies of
its organizational documents and an incumbency certificate.

3. Additional Representations and Warranties. Each of the New Subsidiaries
hereby represents and warrants to the Administrative Agent that:

a. There exists no Default or Event of Default under the Loan Documents and no
such Default or Event of Default will occur as a result of the execution,
delivery or performance of this Agreement;

b. The execution and delivery of this Agreement has been duly authorized by all
requisite action on behalf of such New Subsidiary, and this Agreement and any
other Loan Document to which it is a party, or is deemed to be a party by virtue
of this

 

2



--------------------------------------------------------------------------------

Agreement, constitute the legal, valid and binding obligations of such New
Subsidiary, enforceable against it in accordance with their respective terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law); and

c. The schedules to the Security Agreement (as effective immediately after the
effectiveness hereof) are accurate and complete.

4. Effectiveness. This Agreement shall become effective upon receipt by the
Administrative Agent of (a) counterparts hereof duly executed by each of the New
Subsidiaries and acknowledged by the Borrower and the Administrative Agent and
(b) all other documents, agreements, and instruments required by the
Administrative Agent pursuant to the terms hereof.

5. Security Agreement Schedules; Limited Effect. Schedules I, II, III, IV, V,
VI, VII, VIII and IX hereto which relate to the New Subsidiaries shall
supplement their respective counterparts attached to the Security Agreement and
the Security Agreement shall hereby be amended, without further action, by
adding such Schedules to the counterpart Schedules attached to the Security
Agreement in effect immediately prior to the effectiveness of this Agreement.
Except as expressly amended by this Agreement, the Security Agreement, the
Guaranty and the other Loan Documents shall continue to be, and shall remain,
unaltered and in full force and effect in accordance with their terms.

6. Miscellaneous.

a. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania.

b. Successor and Assigns. The terms and provisions of this Agreement shall be
binding upon and shall inure to the benefit of each of the New Subsidiaries, the
Administrative Agent and the Lenders and their respective successors and
assigns.

c. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, and all of which shall
constitute one and the same instrument. Signature by facsimile shall bind the
parties hereto.

d. Headings. The headings of any paragraph of this Agreement are for convenience
only and shall not be used to interpret any provision hereof.

e. Modifications. No modification hereof or any agreement referred to herein
shall be binding or enforceable unless in writing and signed on behalf of the
party against whom enforcement is sought

[Signatures to appear on the following page]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the New Subsidiaries has caused this Agreement to be
duly executed and delivered by its proper and duly authorized officer as of the
date and year first above written and the Administrative Agent and the Borrower
have caused this Agreement to be acknowledged, executed and delivered by its
proper and duly authorized officer as of the day and year first above written.

 

EMGATE SOLUTIONS GROUP, LCC, a Delaware limited liablity company By:   /s/
Michael Traina Name:   Michael Traina Title:   CEO

 

CLEARPOINT WORKFORCE, LLC, a Delaware limited liability company By:   /s/
Michael Traina Name:   Michael Traina Title:   CEO

 

ASG, LLC, a Florida limited liability company By:   /s/ Michael Traina Name:  
Michael Traina Title:   CEO

 

CLEARPOINT HRO, LLC, a Delaware limited liability company By:   /s/ Michael
Traina Name:   Michael Traina Title:   CEO

 

CLEARPOINT HR, LLC, a Delaware limited liability company By:   /s/ Michael
Traina Name:   Michael Traina Title:   CEO

 

4



--------------------------------------------------------------------------------

ASG, LLC, a Rhode Island limited liability company By:   /s/ Michael Traina
Name:   Michael Traina Title:   CEO

 

MERCER VENTURES, INC., a Delaware corporation By:   /s/ Michael Traina Name:  
Michael Traina Title:   CEO

 

ACKNOWLEDGED, ACCEPTED AND AGREED: MANUFACTURERS AND TRADERS TRUST COMPANY, as
Administrative Agent By:   /s/ David Mills Name:   David Mills Title:   Vice
President

 

CLEARPOINT BUSINESS RESOURCES, INC., as the Borrower By:   /s/ Michael Traina
Name:   Michael Traina Title:   CEO

 

5